DETAILED ACTION
This non-final action is in response to RCE filed on 02/08/2021.
Claims 6 and 13 were canceled in the amendments filed on 09/08/2020.
Claims 17-22 were added in the amendments filed on 09/08/2020.
Claims 23-24 were added in the amendments filed on 02/08/2021.
Claims 1-5, 7-12, and 14-24 are pending and presented for examination.

NOTE: For future amendments, applicants must cross-out or bracket text that is meant to be deleted or removed and underline any new text that is meant to be added to the claim, specifically with claims 7 and 15. Also, changes must be consistent throughout the dependent claims as well. It is greatly appreciated in order for examiner to distinguish between the original limitations and new amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Arguments
Applicant’s arguments filed on 02/08/2021 with respect to claims 1-5, 7-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 101, examiner has withdrawn the 35 USC 101 rejection for software per se. Examiner withdraws the 101 rejection in view of the currently filed amendments. 
However, examiner suggests adding a hardware structure (some type of memory component) that stores the computer programs for the processor to execute to the claim to further convey that the service/system and/or the programmable computer system is not directed toward software per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 14, 16-17, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek et al. (20110078679) in view of Wagner (10318347) in view of Jimmerson (20090064135).

Regarding claim 1, Bozek teaches a computer-implemented method for optimally placing and executing executable software workloads in a geographically distributed network of compute nodes [Bozek abstract and ¶0002], comprising the steps of: 

(b) identifying a selected compute node within the distributed network of compute nodes to handle this request based on a predetermined set of one or more criteria [Bozek ¶0027-¶0029, ¶0033-¶0034, and ¶0039: the management node identifies a plurality of servers as being able to handle the workload request wherein the most optimal server or VM is selected based on its I/O capabilities];  
(c) directing the request for execution to the selected compute node [Bozek ¶0032-¶0034 and ¶0038: the workload request for software task execution is sent/directed to the server or VM that is capable of handling the workload request]; 
 (h) executing the executable software workload at the selected compute node to generate a workload execution outcome [Bozek ¶0032-¶0034, ¶0038, and ¶0040: the software task is executed at the server or VM to generate a result and/or output].
However, Bozek does not explicitly teach (d) identifying the executable software workload and parts of the executable software workload; (e) retrieving one or more parts of the executable software workload identified in (d) that were previously cached at the selected compute node based on one or more criteria for subsequent use; (f) retrieving missing executable software workload parts from one or more external sources; (g) combining the one or more cached parts of the executable software workload and the retrieved missing executable software workload parts to form the requested executable software workload for execution, and wherein the executable software workload is executed in a way that isolates the executable software workload from other executable software workloads on the one or more nodes.
Wagner teaches (d) identifying the executable software workload and parts of the executable software workload [Wagner column 14 line 59-column 15 line 20 and column 15 line 55-column 16 line 3: The task (software workload) and user codes of each task (parts of the software workload) are identified for execution of the task]; 



wherein the executable software workload is executed in a way that isolates the executable software workload from other executable software workloads on the one or more nodes [Wagner column 6 lines 38-46, column 15 lines 21-31, and column 23 line 52-column 24 line 38: the software tasks are executed from other software tasks using isolation techniques such as runtime environment based isolation and/or container-based isolation].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek with the teachings of Wagner in order to incorporate (d) identifying the executable software workload and parts of the executable software workload; (e) retrieving one or more parts of the executable software workload identified in (d) that were previously cached at the selected compute node based on one or more criteria for subsequent use; and wherein the executable software workload is executed in a way that isolates the executable software workload from other executable software workloads on the one or more nodes. 
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes isolation techniques in which provides additional security as explained in column 6 lines 38-46 of Wagner.
However, Bozek-Wagner does not explicitly teach (f) retrieving missing executable software workload parts from one or more external sources; and (g) combining the one or more cached parts of the executable software workload and the retrieved missing executable software workload parts to form the requested executable software workload for execution.
Jimmerson teaches (f) retrieving missing executable software workload parts from one or more external sources [Jimmerson ¶0016: a missing portion of the software may be retrieved (downloaded)]; 


Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek-Wagner with the teachings of Jimmerson in order to incorporate (f) retrieving missing executable software workload parts from one or more external sources; and (g) combining the one or more cached parts of the executable software workload and the retrieved missing executable software workload parts to form the requested executable software workload for execution.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides an improved technique of acquiring necessary portions of software while avoiding unnecessary redundant portions of software during installation thereby providing a more consistent user experience and more reliable installation experience as explained in ¶0007 and ¶0010 of Jimmerson.

Regarding claim 9, this claim does not teach or further define over the limitations in claim 1. Therefore, claim 9 is rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Bozek further teaches wherein the request directed for execution to the selected compute node in (c) is identical to the request received in (a) [Bozek ¶0032-¶0034 and ¶0038: the workload request for software task execution received by the blade chassis and/or management node is the same workload request for software task execution sent to the server or VM].

Regarding claim 10, this claim does not teach or further define over the limitations in claim 2. Therefore, claim 10 is rejected for the same reasons as set forth in claim 2. 


Regarding claim 3, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Bozek further teaches wherein the software workload is associated with a data object [Bozek ¶0028-¶0029, ¶0034-¶0036, and ¶0039: the software task is associated with data such as configurations, requirements, and/or data in the VPD table].
 Wagner further teaches wherein the predetermined set of one or more criteria includes: (a) network or geographical proximity from the selected compute node to a party requesting the software workload execution; (b) availability of a cached data object at the selected compute node or adjacent nodes; (c) end-to-end workload completion time that includes data access and compute completion times; (d) a location of the selected compute node and/or a data source for the data object within particular geographical, political or administrative boundaries for legal and/or business policy compliance purposes; or (e) an IP address and/or a network identity of a user and/or the data source associated with the software workload [Wagner column 12 lines 3-28, column 22 lines 8-21, column 23 line 52-column 24 line 38, and column 27 lines 44-67: containers and/or execution environments are identified for executing the task based on criteria such as geographical proximity and/or location].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek with the teachings of Wagner in order to incorporate identifying the selected compute node within the distributed network of compute nodes to handle this request based on a predetermined set of one or more criteria including (a) network or geographical proximity from the selected compute node to a party requesting the software workload execution; and/or (d) a location of the selected compute node and/or a data source for the data object within particular geographical, political or administrative boundaries for legal and/or business policy compliance purposes. 
A person of ordinary skilled in the art would have been motivated to make such modification because it minimizes computing resources (e.g., bandwidth, memory, and processing power) required to provision tasks as explained in column 23 line 52-column 24 line 38 of Wagner.

Regarding claim 11, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 11 is rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Wagner further teaches wherein the predetermined set of one or more criteria includes: (a) network or geographical proximity from the selected compute node to a party requesting the software workload execution; (b) current and/or expected compute load of the selected compute node; (c) cost of network and/or data source access; (d) workload placement policies put in place by system tenants and/or operators; (e) service level agreements (SLAs) or application requirements pertaining to latency associated with the software workload and/or the request; or (f) user and/or tenant identity, associated service levels and other attributes [Wagner column 12 lines 3-28, column 22 lines 8-21, column 23 line 52-column 24 line 38, and column 27 lines 44-67: containers and/or execution environments are identified for executing the task based on criteria such as geographical proximity].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek with the teachings of Wagner in order to incorporate identifying the selected compute node within the distributed network of compute nodes to handle this request based on a predetermined set of one or more criteria including (a) network or geographical proximity from the selected compute node to a party requesting the software workload execution. 
A person of ordinary skilled in the art would have been motivated to make such modification because it minimizes computing resources (e.g., bandwidth, memory, and processing power) required to provision tasks as explained in column 23 line 52-column 24 line 38 of Wagner.

Regarding claim 12, this claim does not teach or further define over the limitations in claim 4. Therefore, claim 12 is rejected for the same reasons as set forth in claim 4. 

Regarding claim 5, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Bozek further teaches wherein the software workload is associated with a data object [Bozek ¶0028-¶0029, ¶0034-¶0036, and ¶0039: the software task is associated with data such as configurations, requirements, and/or data in the VPD table].

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek with the teachings of Wagner in order to incorporate wherein the method further comprises caching the data object or parts thereof at one or more compute nodes for use in subsequent software workload requests. 
A person of ordinary skilled in the art would have been motivated to make such modification because it saves and/or stores data associated with the task for the purpose of reusing execution environments in which reduces duplication of data, reduces latency of transmission of data, and reduces/ eliminates resource usage as explained in column 19 lines 3-32 of Wagner.

Regarding claim 7, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Wagner further teaches wherein (d) comprises caching parts of workloads by uniquely identifying parts of workload, with each part having its own identifier [Wagner column 14 line 59-column 15 line 20, column 15 line 55-column 16 line 3, and column 23 line 65-column 24 line 16: user codes (instances) of each task are identified for execution of the task wherein each code (instance) may be identified]. The same rationale applies as in claim 1.

Regarding claim 8, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Wagner further teaches wherein the software workload is isolated from other software workloads on the selected compute node using one or more of the following isolation techniques: (a) runtime environment based isolation; (b) process-based isolation; (c) user/group-based isolation; (d) container-based isolation; (e) Hypervisor-based isolation; and (f) an engine for execution of third-party cloud software workloads [Wagner column 6 lines 38-46, column 15 lines 21-31, and column 23 line 52-column 24 line 38: the software task are isolated from other software tasks using isolation techniques such as 

Regarding claim 16, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same reasons as set forth in claim 8. 

Regarding claim 14, Bozek-Wagner-Jimmerson teaches the service system of claim 9.
Wagner further teaches wherein the software workload parts thereof are cached at selected compute node for use in subsequent software workload requests [Wagner column 11 line 55-column 12 line 2, column 15 line 55-column 16 line 3, and column 19 line 33-column 20 line 21: the system may store or cache the task and/or data associated with the task for subsequent requests/calls].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek with the teachings of Wagner in order to incorporate wherein the software workload parts thereof are cached at selected compute node for use in subsequent software workload requests. 
A person of ordinary skilled in the art would have been motivated to make such modification because it saves and/or stores data associated with the task for the purpose of reusing execution environments in which reduces duplication of data, reduces latency of transmission of data, and reduces/ eliminates resource usage as explained in column 19 lines 3-32 of Wagner.

Regarding claim 15, Bozek-Wagner-Jimmerson teaches the service system of claim 9.
Wagner further teaches wherein the selected compute node caches parts of workloads by uniquely identifying parts of workload, with each part having its own identifier [Wagner column 14 line 59-column 15 line 20, column 15 line 55-column 16 line 3, and column 23 line 65-column 24 line 16: user codes (instances) of each task are identified for execution of the task wherein each code (instance) may be identified]; and


Regarding claim 17, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Bozek additionally teaches further comprising (i) responding to the request with the workload execution outcome [Bozek ¶0038 and ¶0042: the workload request describes the software task with enough detail to allow the provisioning manager to determine the type and number of VMs needed, this detail includes how results will be managed, i.e., whether output will be stored locally via an inter I/O bus or sent via a network I/O to an external storage location, thus the workload request is responded to with a result and/or output].

Regarding claim 20, this claim does not teach or further define over the limitations in claim 17. Therefore, claim 20 is rejected for the same reasons as set forth in claim 17. 

Regarding claim 23, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Bozek further teaches wherein (b) comprises identifying one or more compute nodes in addition to the selected compute node within the distributed network of compute nodes to handle this request based on a predetermined set of one or more criteria [Bozek ¶0027-¶0029, ¶0033-¶0034, and ¶0039: a plurality of servers and/or VMs are identified as being able to handle the workload request based on its I/O capabilities].

Regarding claim 24, this claim does not teach or further define over the limitations in claim 23. Therefore, claim 24 is rejected for the same reasons as set forth in claim 23. 

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek et al. (20110078679) in view of Wagner (10318347) in view of Jimmerson (20090064135) in view of Crowther et al. (20150378757).

Regarding claim 18, Bozek-Wagner-Jimmerson teaches the method of claim 1.
Jimmerson ¶0008 and ¶0030 further teaches compiling source code.
However, Bozek-Wagner-Jimmerson does not explicitly teach wherein forming the requested software workload for execution comprises applying additional processing to the software workload, including compiling source code of the software workload or recompiling or optimizing bytecode of the software workload. 
Crowther teaches wherein forming the requested software workload for execution comprises applying additional processing to the software workload, including compiling source code of the software workload or recompiling or optimizing bytecode of the software workload [Crowther ¶0016, ¶0027, and ¶0036: additional processing is applied to the software source code wherein the source code is for execution as compiled bytecode using a just-in-time compiler].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek-Wagner-Jimmerson with the teachings of Crowther in order to incorporate wherein forming the requested software workload for execution comprises applying additional processing to the software workload, including compiling source code of the software workload or recompiling or optimizing bytecode of the software workload.
A person of ordinary skilled in the art would have been motivated to make such modification because it allows for additional processing in which may automatically provide source code that compiles to give improved bytecode as explained in ¶0023 of Crowther.

Regarding claim 21, this claim does not teach or further define over the limitations in claim 18. Therefore, claim 21 is rejected for the same reasons as set forth in claim 18. 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek et al. (20110078679) in view of Wagner (10318347) in view of Jimmerson (20090064135) in view of Urbach (20140047435).

Regarding claim 19, Bozek-Wagner-Jimmerson teaches the method of claim 1.
However, Bozek-Wagner-Jimmerson does not explicitly teach wherein the request for executing a software workload includes an explicit software workload identification that uniquely identifies the software workload within the distributed network of compute nodes. 
Urbach teaches wherein the request for executing a software workload includes an explicit software workload identification that uniquely identifies the software workload within the distributed network of compute nodes [Urbach ¶0018-¶0020: the software program may be identified by a unique identifier such as a uniform resource identifier or URI].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Bozek-Wagner-Jimmerson with the teachings of Urbach in order to incorporate wherein the request for executing a software workload includes an explicit software workload identification that uniquely identifies the software workload within the distributed network of compute nodes.
A person of ordinary skilled in the art would have been motivated to make such modification because it uniquely provides identification of software program requested as explained in ¶0018 of Urbach.

Regarding claim 22, this claim does not teach or further define over the limitations in claim 19. Therefore, claim 22 is rejected for the same reasons as set forth in claim 19. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892: References G-M.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/             Examiner, Art Unit 2453   

                                                                                                                                                                                        /KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453